                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at PIKEVILLE

    JOE A. RAMIREZ,                     )
                                        )
         Petitioner,                    )              Civil No.
                                        )           7:20-cv-015-JMH
    V.                                  )
                                        )
    HECTOR JOYNER, Warden               )
                                        )          MEMORANDUM OPINION
         Respondent.                    )               AND ORDER


                          ****   ****       ****   ****

         Petitioner Joe A. Ramirez is a federal inmate currently housed

at the United States Penitentiary (“USP”) – Big Sandy located in

Inez, Kentucky.        Proceeding without a lawyer, Ramirez has filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

seeking relief from his sentence and has paid the $5.00 filing

fee.      [DE 1].     This matter is before the Court to conduct the

initial screening required by 28 U.S.C. § 2243.                Alexander v.

Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011).1




1A petition will be denied “if it plainly appears from the petition
and any attached exhibits that the petitioner is not entitled to
relief.” Rule 4 of the Rules Governing § 2254 Cases in the United
States District Courts (applicable to § 2241 petitions pursuant to
Rule 1(b)).
                                        1
                                  I.

     On November 9, 2006, pursuant to a plea agreement with the

United States, Ramirez pleaded guilty in the United States District

Court for the Northern District of Texas to possession with intent

to distribute methamphetamine and aiding and abetting in violation

of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)(viii) and 18 U.S.C. § 2.

See United States v. Ramirez, No. 6:06-cr-25-P-BU-1 (N.D. Tex.

2006).   As part of his plea agreement, Ramirez expressly waived

his right to appeal from either his conviction or his sentence, as

well as “his right to contest his conviction and sentence in any

collateral proceeding, including proceedings under 28 U.S.C. §

2241 and 28 U.S.C. § 2255.”     Id. at DE 196, p. 6.2

     Ramirez was determined to be a Career Offender pursuant to §

4B1.1 of the United States Sentencing Guidelines because he had at

least two prior felony convictions for delivery of a controlled

substance.   [DE 1 at p. 7].3   Ramirez was sentenced to a total of


2 Ramirez reserved the right “(a) to bring a direct appeal of (i)
a sentence exceeding the statutory maximum punishment, (ii) an
upward departure or variance from the guideline range deemed
applicable by the district court, or (iii) an arithmetic error at
sentencing, and (b) a claim of ineffective assistance of counsel.”
Id.
3 Pursuant to U.S.S.G. § 4B1.1(a), “[a] defendant is a career

offender if (1) the defendant was at least eighteen years old at
the time the defendant committed the instant offense of conviction;
(2) the instant offense of conviction is a felony that is either
a crime of violence or a controlled substance offense; and (3) the
defendant has at least two prior felony convictions of either a
                                 2
293 months of imprisonment to run consecutively with any sentence

imposed in two Texas state court criminal cases then-pending

against Ramirez.    See Ramirez, No. 6:06-cr-25-C-BG-1 at DE 235,

236.

       Although Ramirez appealed his conviction and sentence to the

United States Court of Appeals for the Fifth Circuit, his appeal

was dismissed as frivolous.    Id. at DE 239, 276, 277.    In 2009,

Ramirez filed a motion under 28 U.S.C. § 2255 seeking relief on

the grounds of ineffective assistance of counsel, as well as

arguing that the Court erred in imposing his sentence to run

consecutively to a yet-to-be imposed state sentence.      Id. at DE

294; Ramirez v. United States, No. 6:09-cv-97-C (N.D. Tex. 2009).

Ramirez’s § 2255 motion was dismissed as time-barred, although the

Court also indicated that, were it not time-barred, it would still

be denied on the merits.      Id. at DE 11.   Ramirez’s subsequent

efforts to obtain relief from his sentence, including a motion to

reduce his sentence pursuant to 18 U.S.C. § 3582(c) and a request

to file a second or successive motion pursuant to 28 U.S.C. § 2255,

have also been denied.    See Ramirez, No. 6:06-cr-25-P-BU-1 at DE

333, 363; Ramirez v. United States, No. 6:16-cv-17-C (N.D. Tex.

2016) at DE 3, 6.



crime of violence or a controlled substance offense.”      U.S.S.G.
§4B1.1(a).
                               3
      In December 2016, Ramirez filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in this Court, arguing

that he was entitled to relief from his sentence pursuant to a

variety of cases, including United States v. Hinkle, 832 F.3d 569

(5th Cir. 2016) and Mathis v. United States, __ U.S. __, 136 S.

Ct. 2243 (2016).      See Ramirez v. Kizziah, 7:16-cv-280-KKC (E.D.

Ky. 2016). This motion was also denied, both because of the waiver

in his plea agreement and, in the alternative, because he was not

entitled to relief.     Id. at DE 10.

      Ramirez has now filed a second petition pursuant to 28 U.S.C.

§ 2241 in this Court, arguing that he is entitled to relief from

his sentence in light of the Sixth Circuit’s decision in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019).          Specifically, he

challenges his classification as a Career Offender for purposes of

the Sentencing Guidelines arguing that, in light of Havis, his

“instant   offense    for   aiding   and   abetting   the   possession     of

[illegible] dope no longer qualifies as a controlled substance

offense for Career Offender purposes.” [DE 1 at p. 7].              However,

the   Court   must   deny   relief   because   Ramirez’s    claim    is   not

cognizable in a § 2241 habeas corpus petition.

                                     II.

      As an initial matter, as with Ramirez’s first § 2241 petition,

Ramirez’s petition is barred by the collateral attack waiver
                                      4
provision of his plea agreement.              In his plea agreement, Ramirez

bargained for and received a substantial reduction in the sentence

he   faced    via    the   United    States’    agreement   to   dismiss     other

significant charges pending against him, including an agreement to

forebear the filing of a 21 U.S.C. § 851 Enhancement Information

predicated upon Ramirez’s prior felony drug offenses which, if

found to be true, would have subjected Ramirez to a penalty of

mandatory life imprisonment on one Count and 10 years to life

imprisonment on another Count.             Ramirez, No. 6:06-cr-025-P-BU at

DE 196, p. 4-5.        In exchange, Ramirez agreed to plead guilty and

to waive his right to appeal and his right to “contest his

conviction and sentence in any collateral proceeding, including

proceedings under 28 U.S.C. § 2241 and 28 U.S.C. § 2255.”                   Id. at

p. 6.    Such waivers are enforceable and apply to proceedings under

§ 2241.      Slusser v. United States, 895 F.3d 437, 439 (6th Cir.)

(“It is well-settled that a knowing and voluntary waiver of a

collateral     attack      is   enforceable.”)    (citing   Watson     v.   United

States, 165 F.3d 486, 489 (6th Cir. 1999)).             Ramirez is therefore

barred    from      challenging     his   conviction   or   sentence    in    this

proceeding.      Moser v. Quintana, No. CV 5: 17-386-DCR, 2017 WL

5194507, at *2 (E.D. Ky. Nov. 9, 2017), aff’d, No. 17-6421 (6th

Cir. June 21, 2018); Rivera v. Warden, FCI, Elkton, 27 F. App’x

511, 515 (6th Cir. 2001).
                                          5
        Ramirez claims that he is entitled to seek relief from his

sentence, notwithstanding his prior waiver, in light of the recent

decision of the United States Supreme Court in Hughes v. United

States, 138 S.Ct. 1765 (2018).           In Hughes, the Supreme Court

considered whether a defendant may seek relief under 18 U.S.C. §

3582(c)(2) if he or she entered a plea agreement specifying a

particular sentence or sentencing range pursuant to Federal Rule

of   Criminal    Procedure    11(c)(1)(C).   Hughes,    138   S.    Ct.   at

1773.     But Ramirez was not sentenced pursuant to a Type-C plea

agreement under Fed. R. Civ. P. 11(c)(1)(C).      Indeed, not only did

Ramirez’s plea agreement fail to specify a particular sentence or

sentencing      range,   it   specifically   provides    that      “Ramirez

understands that this plea agreement does not create a right to be

sentenced within, or below, any particular guideline range, and

Ramirez fully understands that determination of the guideline

range, as well as the actual sentence imposed (so long as it is

within the statutory maximum), are solely in the discretion of the

Court.”     Ramirez, No. 6:06-cr-025-P-BU at DE 196, p. 3.            Thus,

Hughes is inapplicable.       See United States v. Jones, No. 5:10-CR-

078-12-JMH, 2019 WL 208873, at *1 (E.D. Ky. Jan. 15, 2019), appeal

dismissed, No. 19-5203, 2019 WL 4165107 (6th Cir. July 17, 2019).

        Even absent his plea agreement waiver, Ramirez is still not

entitled to relief.      A federal prisoner generally may not use a §
                                     6
2241 petition to challenge the enhancement of his sentence.                See

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

Rather, a prisoner who wishes to challenge the legality of his

conviction or sentence must file a motion under § 2255.                    Id.

(explaining the distinction between a § 2255 motion and a § 2241

petition).   A § 2241 petition may not be used for this purpose

because it does not function as an additional or alternative remedy

to the one available under § 2255.          Hernandez v. Lamanna, 16 F.

App’x 317, 320 (6th Cir. 2001).

     The   “savings   clause”   of   28   U.S.C.     § 2255(e)   creates   an

extraordinarily narrow exception to this prohibition if the remedy

afforded by § 2255 is “inadequate or ineffective” to test the

legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x

772, 773-74 (6th Cir. 2004).             A motion under § 2255 is not

“inadequate or ineffective” simply because the prisoner’s time to

file a § 2255 motion has passed; he did not file a § 2255 motion;

or he did file such a motion and was denied relief.              Copeland v.

Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002).                 Rather, to

properly   invoke   the   savings    clause,   the    petitioner    must   be

asserting a claim that he is “actually innocent” of the underlying

offense by showing that, after the petitioner’s conviction became

final, the United States Supreme Court issued a retroactively

applicable decision re-interpreting the substantive terms of the
                                     7
criminal statute under which he was convicted in a manner that

establishes that his conduct did not violate the statute, Wooten

v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or establishing

that – as a matter of statutory interpretation – a prior conviction

used to enhance his or her federal sentence no longer qualifies as

a valid predicate offense.        Hill v. Masters, 836 F.3d 591, 599-

600 (6th Cir. 2016).        More recently, in Wright v. Spaulding, 939

F.3d 695 (6th Cir. 2019), the Sixth Circuit clarified Hill and held

that “a federal prisoner cannot bring a claim of actual innocence

in a § 2241 petition through the saving clause without showing

that he had no prior reasonable opportunity to bring his argument

for relief.”    Id. at 705.

      Here, Ramirez challenges the enhancement of his sentence

resulting from his classification as a Career Offender under the

Sentencing Guidelines.       The decidedly narrow scope of relief under

§   2241   applies   with    particular   force    to   challenges   not   to

convictions, but to the sentence imposed.           Peterman, 249 F.3d at

462; Hayes v. Holland, 473 F. App’x 501, 502 (6th Cir. 2012) (“The

savings clause of section 2255(e) does not apply to sentencing

claims.”).     To be sure, there is a very limited exception under

which federal prisoners have been permitted to challenge their

sentences in a § 2241 petition.           However, a prisoner may only

proceed in this manner if he can show:            “(1) a case of statutory
                                     8
interpretation, (2) that is retroactive and could not have been

invoked in the initial § 2255 motion, and (3) that the misapplied

sentence presents an error sufficiently grave to be deemed a

miscarriage of justice or a fundamental defect.”            Hill, 836 F.3d

at 595.    The Sixth Circuit further expressly limited its decision

in Hill to “prisoners who were sentenced under the mandatory

guidelines    regime   pre-United   States   v.   Booker,   543   U.S.   220

(2005).”     Hill, 836 F.3d at 599.

     Ramirez does not meet the foregoing requirements.              First,

Ramirez was sentenced in 2007 after the Supreme Court’s decision

in Booker made the Sentencing Guidelines advisory rather than

mandatory.     On this basis alone, Ramirez’s claim does not fall

within Hill’s limited exception for bringing a § 2241 petition to

challenge his underlying sentence.        See Loza-Gracia v. Streeval,

No. 18-5923, 2019 WL 4199908, at *2 (6th Cir. Mar. 12, 2019)

(“Loza-Gracia cannot proceed under Hill because he was sentenced

in 2011, long after the Supreme Court’s January 2005                Booker

decision made the guidelines advisory rather than mandatory.”);

Contreras v. Ormond, No. 18-5020 (6th Cir. Sept. 10, 2018) (“[The

petitioner’s] case does not fall within the narrow exception

recognized by Hill because he was sentenced post Booker in 2009,

under the advisory sentencing guidelines.”); Arroyo v. Ormond, No.

17-5837 (6th Cir. April 6, 2018) (holding that since the petitioner
                                      9
was sentenced after Booker, his “claim does not fall within Hill’s

limited   exception    for   bringing       a   §   2241    habeas   petition    to

challenge a federal sentence”).

       Nor has Ramirez identified a retroactive change in statutory

interpretation by the Supreme Court that is applicable to his case,

as is required.       See Hill, 836 F.3d at 600.               Instead, Ramirez

relies on the Sixth Circuit’s decision in Havis which is, of

course, not a Supreme Court decision.               In Hueso v. Barnhart, No.

18-6299, --- F.3d ---, 2020 WL 104612 (6th Cir. Jan. 9, 2020), the

Sixth Circuit made clear that “[i]n addition to whatever else our

reasonable-opportunity standard demands, it requires a Supreme

Court decision that adopts a new interpretation of a statute after

the completion of the initial § 2255 proceedings.”                       Id. at *6

(emphasis added).

       Finally, Ramirez has not “shown that anything prevented or

foreclosed him from making his argument at his sentencing, on

direct appeal…, or in an initial § 2255 motion.”               Wright, 939 F.3d

at 706.    For that matter, he could have raised his challenge to

his Career Offender classification in his motion for a second or

successive § 2255 motion or in his first § 2241 petition filed in

this   Court.    Because     Ramirez    cannot       show    “he   had   no   prior

reasonable opportunity to bring his argument for relief,” Wright,



                                       10
939 F.3d at 705, he cannot now use the saving clause to get another

bite at the apple.     Id. at 706.

        For all of these reasons, Ramirez’s claim for relief is not

cognizable in a § 2241 petition and, therefore, he is not entitled

to relief.

        Accordingly, it is ORDERED as follows:

        1)   Ramirez’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [DE 1] is DENIED;

        2)   This action is DISMISSED and STRICKEN from the Court’s

docket; and

        3)   A   corresponding   Judgment     will   be   entered   this

date.

        This the 5th day of February, 2020.




                                     11
